Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of group 1, claims 1-6 and 13-20 in the reply filed 11/12/2021 is acknowledged.  The applicant asserts that groups 1 and 2 are sufficiently related such that the search and examination of the entire application can be made without serious burden.  The examiner disagrees, group 2 points to the hinge assembly and the specific features therein which would encompass a separate and further search which would require a serious burden on the examiner.  Therefore, Group 1, claims 1-6 and 13-20 will be examined and claims 7-12 are withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2005081374 A) in view of Smith (US 20060001273 A1).  
Regarding claim 1, Kim teaches a latch module for opening and closing of an appliance, comprising: a latch including a hook (150) for engaging with a pin (200); a spring (180) that applies a force to move the latch in a first direction; and a motor (120) to pivot the latch; a cam (92d) that contacts a contact surface of the latch and is coupled to the motor, the motor to drive the cam to pivot the latch, and the spring applies the force in the direction of the cam, wherein the hook is opened at a front end toward the first direction, an engaging surface is (annotated fig. 1) provided in the hook for engaging with the pin and the engaging surface includes a disengaging inclined surface (annotated fig. 1) that is disposed at a front end portion of the hook and a secure lock surface (annotated fig. 1) that is disposed behind the disengaging inclined surface, the disengaging inclined surface has an inclined surface inclined in the first direction and the secure lock surface has an inclined surface inclined in a second direction opposite the first direction, wherein, in a first basic position of the latch (fig. 6b), the disengaging inclined surface of the hook is positioned to engage with the pin, in a second basic position of the latch (fig. 6a), the engaging surface of the hook is positioned to release the pin, and in a third basic position of the latch (fig. 6c), the secure lock surface of the hook is positioned to engage with the pin. 

    PNG
    media_image1.png
    192
    359
    media_image1.png
    Greyscale

Annotated Figure 1
Kim does not teach wherein the cam comprises: a first radius that has a radius such that the latch is positioned in the first basic position when the first radius of the cam contacts the contact surface of the latch, a second radius configured for the latch to be positioned in the second basic position when the second radius of the cam contacts the contact surface of the latch, the second radius of the cam pivots the latch in the second direction from the first basic position, and a third radius configured for the latch the latch to pivot further in the first direction than the first basic position when the third radius of the cam contacts the contact surface of the latch.
Smith teaches a similar latch module comprising a cam (50) that contacts a contact surface (98) of the latch (90) wherein the cam comprises: a first radius that has a radius (radius in between the maximum radius of 60 and the minimum radius of 60) such that the latch is positioned in the first basic position (in between the fully latched and the unlatch position) when the first radius of the cam contacts the contact surface of the latch, a second radius (the maximum radius of 60) configured for the latch to be positioned in the second basic position (fig. 6) when the second radius of the cam contacts the contact surface of the latch, the second radius of the cam pivots the latch in the second direction from the first basic position, and a third radius (the minimum radius of 60) configured for the latch the latch to pivot further in the first direction than the first basic position (fig. 8) when the third radius of the cam contacts the contact surface of the latch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the latch shape and positions of Kim with the operating system and cam design of Smith.  The use of a cam with different radii allows a smooth operation and movement of the latch between positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Kim in view of Smith teaches the latch module of claim 1, Kim further teaches wherein the hook (150) includes an insertion surface (annotated fig. 1) on a surface opposing the engaging surface of the hook, the insertion surface having a declining surface in the first direction (annotated fig. 1).
Regarding claim 13, Kim teaches an appliance, comprising: a main body (fig. 1) including a cavity; a door (11) that opens and closes a front of the cavity, the door including a pin (200); a latch module including: a latch including a hook (150) to engage with the pin; a spring (180) that applies a force to move the latch in a first direction; and a motor (120) to pivot the latch; a cam (92d) that contacts a contact surface of the latch and is coupled to the motor, the motor to drive the cam to pivot the latch, and the spring applies the force in the direction of the cam wherein the hook is opened at a front end toward the first direction, an engaging surface is provided in the hook for engaging with the pin, and the engaging surface includes a disengaging inclined surface (annotated fig. 1) that is disposed at a front end portion of the hook and a secure lock surface (annotated fig. 1) that is disposed behind the disengaging inclined surface, the disengaging inclined surface has an inclined surface inclined in the first direction and the secure lock surface has an inclined surface inclined in a second direction opposite the first direction (annotated fig. 1); and a controller (microcomputer, not shown in drawings) to pivot the latch via the motor, wherein the controller is configured to pivot the latch in a first basic position (fig. 6b) in which the disengaging inclined surface of the hook engages the pin when the door is closed, pivot the latch in a second basic position (fig. 6a) in which the engaging surface of the hook releases the pin to open the door, and pivot the latch in a third basic position (fig. 6c) in which the secure lock surface of the hook engages the pin when the door is closed.
Kim does not teach the cam including a first radius, a second radius, and a third radius, wherein the controller is configured to rotate the cam so that the first radius of the cam contacts the contact surface of the latch to pivot the latch in the first basic position, rotate the cam so that the second radius contacts the contact surface of the latch to pivot the latch in the second basic position, and rotate the cam so that the third radius contacts the contact surface of the latch to pivot the latch further in the first direction than the first basic position in the third basic position.
Smith teaches a similar latch module comprising a cam (50) that contacts a contact surface (98) of the latch (90) wherein the cam comprises: a first radius (radius in between the maximum radius of 60 and the minimum radius of 60), a second radius (the maximum radius of 60), and a third radius (the minimum radius of 60), wherein the controller (para. 0041) is configured to rotate the cam so that the first radius of the cam contacts the contact surface of the latch to pivot the latch in the first basic position (in between the fully latched and the unlatched position), rotate the cam so that the second radius contacts the contact surface of the latch to pivot the latch in the second basic position (fig. 6), and rotate the cam so that the third radius contacts the contact surface of the latch to pivot the latch further in the first direction than the first basic position in the third basic position (fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the latch shape and positions of Kim with the operating system and cam design of Smith.  The use of a cam with different radii allows a smooth operation and movement of the latch between positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 14, Kim in view of Smith teaches the appliance of claim 13, Kim further teaches wherein the hook includes an insertion surface on a surface opposing the engaging surface of the hook (annotated fig. 1), the insertion surface having a declining surface in the first direction, wherein the controller is configured to pivot the latch in the first basic position when the door is opened so that the insertion surface of the hook faces the pin of the door when the door is being closed (fig. 6).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2005081374 A) in view of Smith (US 20060001273 A1) and further in view of Mirshekari (US 20120067333 A1).  
Regarding claim 19, Kim in view of Smith teaches the appliance of claim 13, comprising a hinge module rotatably connecting the door and the main body.  
Kim does not explicitly teach the hinge module including a spring to push against the door by a first predetermined angle when the door is opening.
Mirshekari teaches a hinge module for an appliance including a spring (17) to push against the door by a first predetermined angle when the door is opening (fig. 3 angle alpha).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the hinge assembly of Kim for the hinge assembly of Mirshekari in order to provide a spring assisted opening and closing hinge.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 20, Kim in view of Smith and further in view of Mirshekari teaches the appliance of claim 19, Mirshekari further teaches wherein the hinge module includes a damper (26) to damp a force of the opening door, the damper applying a damping force to the opening door when the door has opened by a second predetermined angle (para. 0042).
Allowable Subject Matter
Claims 4-6, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 16 are objected to for claiming that the switch pressing profile has a first mode in which the first switch and the second switch are pressed.  
Claims 5-6 and 17-18 are objected to for depending upon an objected base claim.  
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments with respect to claims 1 and 13, the examiner respectfully disagrees.  The applicant asserts that the shape of the hook taught by Smith is very different from the hook recited in the claims.  The shape of Smith’s hook is not utilized in the examiner’s rejection.  The examiner points to Kim’s hook in the rejection for independent claims 1 and 13 as shown in annotated figure 1.  In addition, the applicant asserts that Smith does not teach a third radius of the cam.  The examiner points to the rejection to independent claims 1 and 3 where the third radius is cited.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675